     Case 1:21-cv-00444-MN Document 4 Filed 03/25/21 Page 1 of 1 PageID #: 49



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC                                )
                                                      )
                Plaintiff,                            )
                                                      ) Civil Action No. __________
v.                                                    )
                                                      ) JURY TRIAL DEMANDED
UNITED AIRLINES, INC.                                 )
                                                      )
                Defendant.                            )
                                                      )

                PLAINTIFF'S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Evolve Interactive LLC states it

does not have a parent corporation and no publicly held corporation owns 10% or more of its

stock.

Dated: March 25, 2021                         STAMOULIS & WEINBLATT LLC

                                              /s/ Richard C. Weinblatt
                                              Stamatios Stamoulis #4606
                                              Richard C. Weinblatt #5080
                                              800 N. West Street, Third Floor
                                              Wilmington, DE 19801
                                              (302) 999-1540
                                              stamoulis@swdelaw.com
                                              weinblatt@swdelaw.com

                                              Attorneys for Plaintiff
                                              Evolve Interactive LLC
